         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
______________________________________
                                           )
ROBYN L. GRITZ,                            )
                                           )
               Plaintiff,                  )
                                           )
       v.                                  ) Civil Action No. 18-2712 (KBJ)
                                           )
                          1
MONTY WILKINSON, in his official capacity )
as Acting Attorney General,                )
                                           )
               Defendant.                  )
______________________________________ )

     REPLY IN FURTHER SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       Defendant Monty Wilkinson, Acting Attorney General of the United States, by and

through counsel, respectfully submits this reply in further support of Defendant’s Motion to

Dismiss Plaintiff’s claims under Title VII of the Civil Rights Act of 1964, the Age

Discrimination in Employment Act (“ADEA”), and the Rehabilitation Act of 1973.2 See ECF

No. 30. For the reasons set forth below, along with those contained in Defendant’s opening brief

(ECF No. 30-1), Plaintiff’s retaliation and discrimination claims warrant dismissal because

Plaintiff has failed to exhaust her administrative remedies regarding these claims or has

otherwise failed to state a plausible claim for relief. Moreover, Plaintiff’s hostile work

environment claim fails to plausibly allege a severe or pervasive hostile work environment and




1
       The Acting Attorney General is automatically substituted as the Defendant in this action
pursuant to Federal Rule of Civil Procedure 25(d). Defendant has also moved to substitute the
Attorney General as the Defendant for the Federal Bureau of Investigation. See ECF No. 35.
2
        The title of Defendant’s memorandum inadvertently referred to Defendant’s motion as a
“partial” motion to dismiss. See ECF No. 30-1 at 1. The substance of Defendant’s
memorandum, Defendant’s motion, and Defendant’s proposed order are clear that the Court
should dismiss Plaintiff’s second amended complaint in full.
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 2 of 13




therefore this claim, along with her constructive discharge claim, must fail. Plaintiff’s opposition

(ECF No. 32) fails to demonstrate that she properly exhausted her claims or that any inference of

retaliation or discrimination is warranted based on the non-conclusory allegations in her second

amended complaint (i.e., the operative complaint in this matter). Accordingly, the Court should

grant Defendant’s motion and dismiss Plaintiff’s complaint.

                                           ARGUMENT

  I.   Plaintiff’s Complaint Fails to Meet Rule 8’s Clarity Standards.

       On September 22, 2020, this Court concluded that Plaintiff’s complaint fell “far short” of

Rule 8’s pleading standards and ordered Plaintiff to submit an amended complaint to include a

“short and plain statement” of her claims for relief. See Order (ECF No. 25) at 2-3 (citing Fed.

R. Civ. P. 8(a)(2), (d)(1)). In response, Plaintiff made little effort to clarify her claims. Instead,

she merely added new allegations that further muddle her myriad claims of retaliation,

discrimination, hostile work environment, and constructive discharge under Title VII, the

ADEA, and the Rehabilitation Act. In her opposition, Plaintiff does not directly acknowledge

the Court’s admonishment and utterly fails to explain how her new allegations serve to clarify

her claims. Rather, Plaintiff accuses the FBI of “thow[ing] up its hands” in response to her

second amended complaint. Opp’n at 21. However, contrary to Plaintiff’s rhetoric, she has had

ample opportunities to clarify her claims and, on each occasion, Defendant has made its best

efforts to decipher her claims and defend against them. In light of Plaintiff’s continued “throw

spaghetti at the wall and see what sticks” style of pleading, the Court should dismiss the

complaint in its entirety. At the very least, the Court should decline to infer any additional

claims or circumstances that are not clearly described in her complaint. Accord, Jiggets v.

District of Columbia, 319 F.R.D. 408, 416 (D.D.C. 2017).




                                                   2
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 3 of 13




 II.   Plaintiff Has Failed To Exhaust All Of Her Retaliation and Discrimination Claims.

       Defendant’s motion established that Plaintiff has failed to exhaust her retaliation claims,

see Def.’s Mem. 14-19, and any claim of discrimination based on her alleged non-selection for

career boards, id. at 24-25. It is well-established that “[c]omplainants must timely exhaust

administrative remedies before bringing their Title VII retaliation claims to court.” Bowden v.

United States, 106 F.3d 433, 437 (D.C. Cir. 1997). Any allegations that are not timely raised

with an EEO counselor “cannot form the basis for a subsequent suit.” Mohmand v. Broad. Bd. of

Governors, Civ. A. No. 17-0618, 2018 WL 4705800, at *4 (D.D.C. Sept. 30, 2018) (citing

Mount v. Johnson, 36 F. Supp. 3d 74, 83 (D.D.C. 2014)).

       While the exhaustion of administrative remedies “should not be construed to place a

heavy technical burden” on the Title VII plaintiff, it is not “a mere technicality.” Park v.

Howard University, 71 F.3d 904, 907 (D.C. Cir. 1995) (internal quotation marks omitted). The

exhaustion requirement serves the purposes of (1) providing an opportunity for the

administrative investigation of the claimant’s allegations; (2) affording the charged party prompt

notice of those allegations; (3) promoting the informal resolution of claims; and (4) ensuring the

preservation of evidence relating to the claimant’s allegations. Schuler v.

PricewaterhouseCoopers, LLP, 514 F.3d 1365, 1376 (D.C. Cir. 2008).

       Plaintiff does not directly rebut Defendant’s argument that, because Plaintiff filed her

formal EEO complaint on September 14, 2012, she cannot claim to have exhausted any alleged

actions that occurred after that date. See Def.’s Mem. at 17 (citing 2d Am. Compl. ¶ 4). Indeed,

she appears to double down on her strategy of bringing unexhausted retaliation claims by arguing




                                                 3
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 4 of 13




that there are “a great number of acts of retaliation following the filing of her formal EEOC

Complaint of Discrimination.” Opp’n at 22 (citing 2d Am. Compl. ¶¶ 122-43). Accordingly, her

opposition confirms that her retaliation claims are focused on conduct that occurred after the

filing of her formal EEO complaint, and not any other alleged protected activity. See Def.’s

Mem. at 17; Order (ECF No. 25) at 2.

       Plaintiff further argues that the “allegations in her complaint are specifically sufficient to

exhaust administrative remedies when the actions alleged are ongoing and pervasive . . .

especially[] if such actions result in a constructive discharge.” Opp’n at 32. To the extent that

Plaintiff is referring to her allegations regarding a pervasive hostile work environment,

Defendant does not argue that Plaintiff failed to exhaust her hostile work environment claim.

And Plaintiff’s passing mention of a “constructive discharge” to support exhaustion is

unavailing. While the Supreme Court has held that the 45-day limitations period begins to run

for a “constructive” discharge after the employee resigns, see Green v. Brennan, 136 S. Ct. 1769,

1774 (2016), it is undisputed that Plaintiff never contacted an EEO counselor after she left the

FBI.

       Moreover, as far as Plaintiff argues that she need not exhaust any “ongoing” incidents of

retaliation, her claims would still fail. As noted in Defendant’s motion (see Def.’s Mem. at 24),

the Supreme Court has established that a plaintiff must exhaust her administrative remedies for

each discrete incident of discrimination which constitutes an “unlawful employment practice.”

See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110-13 (2002). In Morgan, the

Supreme Court rejected application of the “continuing violations theory,” which had allowed

plaintiffs to maintain actions for discrete acts of discrimination or retaliation that had not been

separately exhausted but were “sufficiently related” to a properly exhausted claim. Id. Thus,




                                                  4
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 5 of 13




following Morgan, a “Title VII plaintiff must timely exhaust administrative remedies for each

discrete act alleged,” even if the acts are related. Laughlin v. Holder, 923 F. Supp. 2d 204, 209

(D.D.C. 2013) (emphasis added) (citing Morgan, 536 U.S. at 110).

       As this Court has noted, the majority of courts in this circuit have interpreted Morgan to

require exhaustion for all discrete acts of retaliation after an administrative charge is filed. See

Mount, 36 F. Supp. 3d at 87 (collecting cases). This is so “regardless of any relationship that

exists between those discrete claims and any others.” Rashad v. Wash. Metro. Area Transit.

Auth., 945 F. Supp. 2d 152, 165-66 (D.D.C. 2013); see Hunter v. District of Columbia, 797

F. Supp. 2d 86, 95 (D.D.C. 2011) (noting that “[c]ourts in this district have applied Morgan in

holding that a plaintiff must exhaust his administrative remedies with respect to distinct acts that

occurred after the filing of an administrative charge”) (citation omitted); Romero-Ostolaza v.

Ridge, 370 F. Supp. 2d 139, 149 (D.D.C. 2005) (“Morgan has, on the whole, been understood to

also bar discrete acts occurring . . . after the filing of an administrative complaint, when a

plaintiff does not file a new complaint or amend the old complaint but instead presents these acts

for the first time in federal court.”). This is because “requiring exhaustion of each discrete claim

most faithfully reflects Morgan and the purpose of the exhaustion doctrine, namely, ‘to give the

agency notice of a claim and the opportunity to handle it internally so that only claims plaintiff

has diligently pursued will survive.’” Hicklin v. McDonald, 110 F. Supp. 3d 16, 19 (D.D.C.

2015) (quoting Romero-Ostolaza, 370 F. Supp. 2d at 149).

       Even if this Court were to adopt the minority view and hold that Plaintiff may bring

unexhausted claims if they are “like or reasonably related” to the claims in her administrative

action, see Mount, 36 F. Supp. 3d at 87 (declining to adopt such a view), Plaintiff would not fare

any better. Plaintiff alleges that, after her formal EEO complaint was filed, the FBI gave her a




                                                  5
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 6 of 13




negative performance review, denied her lateral transfer request, did not select her for positions

to which she applied, and caused her to lose any unemployment benefits. See Opp’n at 22-25.

However, Plaintiff fails to acknowledge that these allegations constitute discrete acts of

retaliation that she was required to exhaust before the EEOC prior to bringing claims in federal

court. See Morgan, 536 U.S. at 114 (“Discrete acts such as termination, failure to promote,

denial of transfer, or refusal to hire are easy to identify. Each incident of discrimination and each

retaliatory adverse employment decision constitutes a separate actionable ‘unlawful employment

practice.’”). More importantly, Plaintiff makes no effort to explain how such claims are similar

to those that she actually exhausted. Indeed, they are not.

       Finally, Plaintiff gains no greater traction by arguing that the FBI “obstructed” her from

exhausting her administrative remedies by forcing her to call five different EEO counselors,

changing appointment dates, and “misleading” her as to procedural requirements. Opp’n at 33.

These assertions are unsupported by any well-pled factual allegations, except that she had to call

“five different EEO counselors before one would work with her.” 2d Am. Compl. ¶ 52.

Importantly, Plaintiff fails to acknowledge that, once she made initial contact with an EEO

counselor, she satisfied the requirement as to the alleged actions which occurred within the prior

45-day period. Although this is irrelevant for purposes of Defendant’s motion, any subsequent

delays in meeting with an EEO counselor had no practical impact on Plaintiff’s properly

exhausted claims.

       Indeed, Plaintiff does not dispute that she eventually was able to speak with an EEO

counselor, file an EEO complaint, and request a Final Agency Decision with respect to her

claims. Moreover, Plaintiff attaches to her opposition brief her own sworn affidavit containing a

thorough recitation of her administrative claims. See Pl.’s Ex. A (Signed Sworn Statement), ECF




                                                 6
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 7 of 13




No. 32-1, at 1-3.3 These claims are in apparent agreement with those listed by Defendant as

accepted for investigation by the FBI. See Def.’s Mem. at 3-4; Def.’s Exhibit B (ECF No. 30-3)

at 3-4 (noting claims accepted for investigation). Neither Plaintiff’s opposition nor her

complaint make any attempt to describe the claims that were “mischaracterized,” 2d Am. Compl.

¶ 53. And Plaintiff fails to describe any attempts she made to bring any additional claims, much

less describe what those claims might have been. Accordingly, there is no basis to conclude that

Plaintiff has exhausted any additional claims other than those described in Defendant’s motion

and confirmed by Plaintiff’s affidavit.

III.   Plaintiff’s Retaliation Claims Should Be Dismissed.

       Even if Plaintiff did exhaust her retaliation claims (which she has not), she has failed to

plead sufficient, non-conclusory facts to demonstrate any causation between the filing of her

EEO complaint and Plaintiff’s referral to the Employee Assistance Program (“EAP”) and the

Office of Professional Responsibility (“OPR”) or her removal from her detail assignment at the

Central Intelligence Agency (“CIA”), her negative performance evaluation, or her asserted non-

selections. As discussed in Defendant’s motion, the FBI’s referral of Plaintiff to EAP and OPR

proceeded her EEO activity and that Plaintiff’s allegations fail to support any inference that her

end of her CIA detail, her negative performance evaluation, or any alleged non-selections were

in any way connected to her EEO activity. See Def.’s Mot. at 20. Plaintiff concedes that her

referrals occurred prior to her EEO contact, see Opp’n at 32, so those claims should be

dismissed. Next, Plaintiff argues generally that “her supervisors undeniably had knowledge of

her previously informal EEOC activity,” id. However, Plaintiff points to no specific allegations


3
      As noted, Plaintiff’s retaliation claims are expressly related to the filing of her formal
EEO complaint; therefore, it is irrelevant for purposes of resolving Defendant’s motion precisely
when Plaintiff initiated EEO contact.


                                                 7
         Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 8 of 13




that, if taken as true, support the inference that everyone knew—much less, Ms. Ley (who

Plaintiff alleges made the decision to remove her from her CIA detail, see 2d Am. Compl. ¶ 99).

Therefore, this Court is not obligated to give any weight to Plaintiff’s conclusory statement that

all of her supervisors “undeniably” knew of her protected activity.

       Finally, Plaintiff’s opposition contains no response to Defendant’s arguments that her

EAP/OPR referral and her “negative” performance appraisal would not have dissuaded a

reasonable employee from supporting a charge of discrimination. See Def.’s Mot. at 21-24. “It

is well understood in this Circuit that when a plaintiff files an opposition to a motion to dismiss

addressing only certain arguments raised by the defendant, a court may treat those arguments

that the plaintiff failed to address as conceded.” Hopkins v. Women’s Div., Gen. Bd. of Global

Ministries, 238 F. Supp. 2d 174, 178 (D.D.C. 2002). Here, Plaintiff argues only that Defendant

engaged in “outright blackmail” by addressing her “in a threatening tone and manner” and

threatening to “pull her timecards” after she requested to have an Ombudsman present at future

meetings. Opp’n at 29. Because these claims pertain to Plaintiff’s hostile work environment

claims, and not any discrete acts of retaliation, these arguments fail to resuscitate any of her

retaliation claims.

IV.    Plaintiff’s Discrimination Claims Warrant Dismissal.

       Turning to Plaintiff’s sex and gender discrimination claims (i.e., Count V of Plaintiff’s

complaint), Defendant’s motion established that Plaintiff had failed to allege materially adverse

actions based on her claims regarding her performance appraisal and criticism of her work

performance. See Def.’s Mem. of 25-26. Plaintiff’s opposition again fails to address any of

these arguments and therefore Plaintiff has waived them. Rather, Plaintiff continues to conflate

her disparate treatment and hostile work environment claims. See Opp’n at 35 (arguing that




                                                  8
            Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 9 of 13




Defendant “went out of [its] way to keep the Plaintiff in the increasingly hostile work

environment”). She also appears to argue that the denial of her transfer requests by Mr. McCabe

and her involuntary transfer to a position requiring a longer commute constitute adverse actions,

see Opp’n at 34-35. To the extent her complaint contains such a disparate treatment claim

regarding any alleged denial of a lateral transfer (which Defendant does not concede and

Plaintiff’s complaint does not clearly state), such a claim is entirely unexhausted because

Plaintiff failed to assert any such claim in her EEO complaint. See Def.’s Mem. at 3-4; Pl.’s Ex.

A at 1-3.

       Defendant’s motion also established that Plaintiff has failed to plead any facts to support

any causal link between her claims of discrimination and her sex and/or gender. See Def.’s

Mem. At 26-28. In response, Plaintiff’s opposition argues that she need not plead a prima facie

case of discrimination. See Opp’n at 37. True enough, see Swierkiewicz v. Sorema N.A., 534

U.S. 506, 515 (2002), but a complaint cannot survive a motion to dismiss “when it consists only

of conclusory allegations and is devoid of facts demonstrating that discrimination played a role

in an adverse employment action, and from which a plausible inference of discrimination can be

drawn.” Easaw v. Newport, 253 F. Supp. 3d 22, 30 n.4 (D.D.C. 2017). Plaintiff’s conclusory

allegations that she was “singled out” as a member of a protected class, see 2d Am. Compl. ¶ 41,

and “exposed to disadvantageous terms or conditions of employment to which male employees

were not exposed,” id. ¶ 294, are insufficient to support any inference of discrimination here.

And Plaintiff’s allegation that Mr. Schwein asked her if she would rather take a less stressful job

“at this time in your life” is similarly insufficient, especially as her complaint makes clear that




                                                  9
          Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 10 of 13




Mr. Schwein was specifically concerned about Plaintiff’s emotional well-being.4 See 2d Am.

Compl. ¶ 45. A plaintiff must plead enough factual allegations to “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). Plaintiff’s

allegations fall far short of this standard.

    V.   Plaintiff Fails to Plausibly Allege A Severe Or Pervasive Hostile Work Environment
         Linked to Any Protected Class or Activity.

         Defendant’s motion also established that Plaintiff’s complaint fails to state a hostile work

environment claim. See Def.’s Mem. at 39. In response, Plaintiff’s opposition acknowledges the

“high” standard for hostile work environment claims. See Opp’n at 39-41. She also highlights

the alleged denial of her travel requests and the “micromanagement” she experienced from her

supervisor. Id. at 40. But these allegations only underscore that the incidents of which she

complains constitute “work-related actions by supervisors,” which “courts typically do not find

. . . to be sufficient for a hostile work environment claim.” Munro v. LaHood, 839 F. Supp. 2d

354, 366 (D.D.C. 2012) (citation omitted); see also Aldrich v. Burwell, 197 F. Supp. 3d 124, 137

(D.D.C. 2016) (dismissing hostile work environment claim because allegations about

reassignment to less favorable cubicle, reprimands concerning performance, five-day suspension,

and placement on leave-restriction “relate to workplace reprimands—and punishment flowing

from them—that are well within the bounds of ‘ordinary tribulations of the workforce’”).



4
        Mr. Schwein’s alleged comment, which may appear to be superficially related to
Plaintiff’s age, fails to demonstrate that any alleged discrete adverse employment actions
Plaintiff complains of were discriminatory. As Justice O’Connor observed in the context of sex
discrimination, while “gender always ‘play[s] a role’ in an employment decision in the benign
sense that these are human characteristics of which decisionmakers are aware and about which
they may comment in a perfectly neutral and nondiscriminatory fashion[,] . . . a mere reference
to ‘a lady candidate’ . . . by no means could support a rational factfinder’s inference that the
decision was made ‘because of’ sex.” Price Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989)
(O’Connor, J., concurring). Likewise, Mr. Schwein’s alleged reference to “this time in
[Plaintiff’s] life,” without more, is insufficient to support an inference of age discrimination.


                                                  10
        Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 11 of 13




       Plaintiff also argues that her supervisor addressed her in a “threatening” manner on

several occasions. See Opp’n at 29. However, notwithstanding Plaintiff’s subjective

characterization of these incidents, she fails to elaborate on any of them or point to specific

factual allegations to support their severity. What is more, she appears to rely upon a collection

of minor, isolated grievances in an attempt to litigate the work-related actions of her supervisors

she subjectively viewed as rude. Simply put, Plaintiff’s allegations, even if true, do not rise to

the level of a hostile work environment and, therefore, Plaintiff’s claims founded upon such

allegations should be dismissed. See, e.g., Porter v. Jackson, 668 F. Supp. 2d 222, 236 (D.D.C.

2009) (even accepting as true plaintiff’s allegations that comments were “impolite, rude, and

insensitive, plaintiff has not shown that she was subject to the level of severe and pervasive

harassment necessary to maintain a claim for a hostile work environment under Title VII”), aff’d,

410 Fed. App’x 348 (D.C. Cir. 2010) (per curiam).

VI.    The Amended Complaint Fails To State a Cognizable Constructive Discharge
       Claim.

       As pointed out in Defendant’s motion, a plaintiff may not bring a constructive discharge

claim as a standalone cause of action. See Def.’s Mem. at 34-45 (citing Owens-Hart v. Howard

Univ., 220 F. Supp. 3d 81, 97 (D.D.C. 2016)). Plaintiff’s opposition fails to address this point.5

Rather, Plaintiff asserts the FBI created an “intolerable work atmosphere,” which prompted her

resignation. See Opp’n at 43. In order to support a constructive discharge claim, working



5
         As another court in this district recently pointed out, “[t]here is some dispute in this
district over whether constructive discharge can be a standalone cause of action.” Cogdell v.
Murphy, Civ. A. No. 19-2462, 2020 WL 6822683, at *13 (D.D.C. Nov. 20, 2020) (citing cases).
Even if this Court were inclined to conclude that Plaintiff may bring a standalone constructive
discharge claim, as stated below, that claim is entirely unexhausted as there is no dispute that
Plaintiff did not contact an EEO counsel again after filing her formal EEO complaint and leaving
the FBI in 2016.



                                                 11
        Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 12 of 13




conditions must be such that they ‘would lead a reasonable person to resign.’” Lempres v. CBS

Inc., 916 F. Supp. 15, 22 (D.D.C. 1996). Thus, the standard is an objective one and requires

proof that a “reasonable person” in Plaintiff’s position would have felt compelled to resign. See

Penn. State Police v. Suders, 542 U.S. 129, 141 (2004). Plaintiff’s allegations fall far short of

this objective standard.

       Indeed, Plaintiff’s allegations of a hostile work environment are minor and spread out

over the course of approximately two years. As such, it is implausible that a reasonable person

in Plaintiff’s position would have believed that such isolated actions as those described in the

amended complaint were so “intolerable” as to warrant resignation. Notably, in a prior version

of her complaint, Plaintiff asserted that her resignation was not due to the FBI’s alleged actions

but, instead, was due to “extreme complications from her diverticulosis,” and “in an effort to

gain access to the money in her Thrift Savings Fund to pay bills.” First Am. Compl. (ECF No.

33) ¶ 245. Moreover, her argument that she “had never had a negative performance review until

after she initiated the EEOC proceedings,” see Opp’n at 44, utterly fails to establish an

“intolerable” working environment—especially since Plaintiff does not plead any consequences

that resulted from her allegedly “negative” rating.

       Importantly, even if Plaintiff had pled facts sufficient to state a constructive discharge

claim (which she has not), Plaintiff failed to exhaust such a claim because it is undisputed that

she did not amend her EEO complaint, nor contact an EEO counsel, after resigning from the FBI.

In light of the above, Plaintiff has failed to state a plausible constructive discharge claim and,

therefore, Count VI should be dismissed.




                                                 12
        Case 1:18-cv-02712-KBJ Document 36 Filed 02/23/21 Page 13 of 13




                                        CONCLUSION

       For the forgoing reasons, and those stated in Defendant’s motion to dismiss, Defendant

respectfully requests that the Court grant Defendant’s motion and dismiss the second amended

complaint because Plaintiff has failed to exhaust her administrative remedies and otherwise state

a plausible claim for relief under Title VII, the ADEA, and the Rehabilitation Act.



Dated February 23, 2021              Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     BRIAN P. HUDAK
                                     Acting Chief, Civil Division

                                     /s/ Christopher C. Hair
                                     CHRISTOPHER C. HAIR, PA Bar # 306656
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     Christopher.Hair@usdoj.gov

                                     Counsel for Defendant




                                               13
